Richard S. Heller, J.
The claimant was the owner of a 238-acre farm located in the town of Horseheads, Chemung County, New York. The buildings consisted of a tenant house of eight rooms and a two-story garage; the main house of eleven rooms with one car garage; and a six-room house occupied by claimant’s son. Besides the three residences there are two large barns, one small barn and miscellaneous outbuildings, all of which are more than necessary to carry on the usual business of farming and dairying.
None of the buildings were taken by the appropriation.
The State has appropriated in fee 10.226 acres, more or less, and has taken by permanent easement an additional 0.484 acres. (See claim for description.)
The appropriation of the fee is a strip of land varying in width from 200 feet to 400 feet which runs in a generally northerly direction from the south boundary of claimant’s farm more than 2,000 feet to the north boundary.
Prior to the appropriation, Latta Brook Road, a county highway, had divided the farm into a northern and southern section, both parts easily accessible from the farm building. The appropriation by the State, taking as it does the heart of the farm, has divided the farm into quarters and has created difficulty of access to more than one half of the original farm.
In arriving at a proper figure for damages, the court has taken into consideration that the land appropriated was tillable land. That certain trees were taken and that fencing may be needed to keep the cattle from the new four-lane highway.
Further, that the new highway and the relocation of Latta Brook Road will require the claimant to travel a greater distance to get on certain of his fields. Also the court has taken into consideration the inconvenience caused by moving farm machinery and cattle over a four-lane highway.
Consideration has also been given to the taking of a substantial part of the tillable land and the loss to the farm as an operating unit.
The court considered that the lands taken by the permanent easements have a nominal value to the claimant and allowance has been made for such value.
It is the opinion of the court that the fair and reasonable market value of claimant’s property before the appropriation *763was $80,000, and that the value after the appropriation was $65,970. Claimant has been damaged in the amount of $14,030. Interest from July 27,1955 until the entry of the judgment.
Claimant withdrew all claim to parcels 364 and 365 contained in his original claim.
The claim has not been assigned.
The court viewed the property.
Submit findings.